Title: To George Washington from James Cleveland, 7 June 1775
From: Cleveland, James
To: Washington, George



Sir
June 7th 1775 Canhawa great bend

These lines Comes to Let you know how I go one With improven First I Cleard & got in Corn a bote 20 or 25 acares or More Which is More than I rote Before I have bult as Much as Would be praised To a bout 160 Pounds by the Men that is to prais⟨e⟩ It as the lands is hard to Clear & rail timber very Schase I find from Expearance that buld in is the Best Way I have rote so Much a bout the sarvents That I shall say No more a bout them as I got All them from the Townes but one & the king Brought him a Cross the ohio to Fort blare but Be fore I Could git their he had swam over so That I have him to go after a gain & as I have lost 60 od Dayes all ready I am resolved Not to Fetch him home a gain I Must Tack any thing I Can git a gain these that are hear I am a Bliged to Watch I rote to you that one of Them Must be drownded but the indanes saved his life so I have got him a gain The time Lost and Expences is More then I Can Sell them for I have but 12 busheles of Corn at this time &

know Meat to behad & the hands threatenes to run a Way know & When there is No bread thay will Not stay so I thinck it best to Trie to git some Do⟨wn⟩ & as I am a blige to send up to the botomes I have Sent three of the sarvents to Major Crawford & Directed him to sell them on the best Turmes he Can I have No Cash to send for provision but Gives & order on you Which I Expect will Doe if Not to bring the Corn I left at Sympsons & if got to leave & Exeact a Count of it & all That Thay bring so that When you Call for it you May know what stock I have Cpt. Russell Who has assisted Me in Gitting of The sarvents has all so promist Me salt And some Meat & three Cowes tho it Tis Contra[r]y To his Directions[.] the Leter No. 9 I thought to a Bought all the Cattel but as the Indains At this time is Not sattes fied a bout the treaty And ar Ware en the white skalpe that thay Got last year I Shall Not by any thing that I Can Do With thout the improvement seames Two Small Which mackes me Desiros that you Sould Come out as soon as Possibele you Can But if the affares of aMereca Would Not a Mit of that Right very full to Me a bout Your afferes hear & allso let me know: affare⟨s⟩ is ther When you look at the Worck Done remem⟨ber⟩ That fore of the hands has done Nare Dayes Worck sence thay Came hear & Lost time & know thay must go by Warter for it tis Much as thay Can Doe to walck know a b⟨out⟩[.] As I have menchioned in the letters be fore a Bout Close [cloathes] some of Which Will Come to hand Be Cause I in Closed them to Mr John peak & pr favour of Mr Roberts Lewtenant so I Con Clude yours to Command

James Cleveland

 

Sir

Please to bring me a Qior of Paper When you Come.
